Title: From Thomas Jefferson to Charles Smith, 2 April 1805
From: Jefferson, Thomas
To: Smith, Charles


                  
                     Sir 
                     
                     Monticello April 2. 05
                  
                  Mr. John Perry informs me he is indebted to you about one hundred & thirty pounds by bond now due, and that you would be willing to give him time on obtaining security. I am willing to be his security and to make the paiment for him in the first week of January next; if that shall be sufficient inducement to you to give him that time. this present letter shall bind me accordingly if you chuse to accept it as security. witness my hand this 2d. day of April 1805.
                  
                     Th: Jefferson 
                     
                  
               